Citation Nr: 0711296	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-29 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for the residuals of left humerus fracture, status 
post open reduction/internal fixation with retained hardware.

2.  Entitlement to an initial evaluation greater than 20 
percent for the residuals of left clavicle and scapula 
fracture.

3  Entitlement to an initial evaluation greater than 20 
percent for cervical disc bulge at C5-C6.

4.  Entitlement to an initial evaluation greater than 10 
percent for lumbosacral strain, prior to March 5, 2004.

5.  Entitlement to an initial evaluation greater than 20 
percent for lumbosacral strain, from March 5, 2004.

6.  Entitlement to an initial evaluation greater than 10 
percent for a right shoulder disability prior to March 5, 
2004.
7.  Entitlement to an initial evaluation greater than 20 
percent for a right shoulder disability, from March 5, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to August 
1991, and from April 1993 to September 2002.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to higher initial evaluations for 
lumbosacral strain prior to and from March 5, 2004, and for a 
right shoulder disability prior to and from March 5, 2004, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service connected residuals of fracture to the left 
humerus, status post open reduction/internal fixation with 
retained hardware, are manifested by findings of limitation 
of motion of the arm midway between the side and shoulder 
level absent instability, dislocation, or neurological 
abnormalities; and clinical findings of a healed fracture 
with residual deformity of bone and some retained fixation 
fragments.

2.  The service-connected residuals of fracture to the left 
clavicle and scapula are manifested by subjective complaints 
of pain; and findings of a healed fracture of the left 
clavicle with no neurological abnormalities.  

3.  The veteran is right hand dominant.

4.  The cervical disc bulge at C5-C6 is manifested by flexion 
motion in the cervical spine at its most limited at 25 
degrees; absence of ankylosis; absence of incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
and treatment by a physician; absence of findings of 
vertebral fracture or loss of vertebral body height; and 
intact sensation, motor strength, and reflexes, with no other 
neurological deficits attributable to the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of greater than 20 
percent for residuals of left humerus fracture status post 
open reduction/internal fixation with retained hardware are 
not met.  38 U.S.C.A. § 1155, 5103, 5103A and 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5200 through 
5203 (2006).

2.  The criteria for an initial evaluation of greater than 20 
percent for residuals of left clavicle and scapula fracture 
are not met.  38 U.S.C.A. § 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5200 
through 5203 (2006).

3.  The criteria for an initial evaluation in excess of 20 
percent for cervical disc bulge at C5-C6 are not met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. Part 4, § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5290, 5293 (2003) effective prior to September 26, 2003, 
Diagnostic Codes 5235 to 5243 (2006), effective September 26, 
2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present case, post-adjudication VCAA notice was 
provided to the veteran by letter dated in May 2006.  This 
letter notified the veteran of the type of evidence needed to 
substantiate his claims for increased evaluations, namely, 
evidence that his service-connected disabilities had worsened 
in severity.  In addition, the letter informed the veteran 
that VA would obtain service records, VA records and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence in support of his claim, which would include 
that in his possession.  A letter to the veteran in March 
2006 provided notice of the type of evidence needed to 
establish disability evaluations and effective dates, should 
the claims be granted.  Finally, the veteran was notified of 
the criteria governing the evaluation of his disabilities by 
statements of the case (SOCs) dated in July and August 2003 
and subsequent supplemental SOCs-including the old and new 
regulations governing the evaluation of cervical spine 
disabilities.

Based on the foregoing, and the veteran's responses to and 
communication with VA throughout his claims process, the 
Board finds that the veteran demonstrated his understanding 
of what evidence was needed to prevail in his claims.  
Neither the veteran nor his representative has alleged any 
prejudice resulting from the untimely notice provided, nor 
has any prejudice been shown. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 
(2006) (Fed. Cir. Apr. 5, 2006); and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records.  In addition, the veteran has been accorded VA 
examinations.

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim for higher 
evaluations is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006).

Accordingly, the Board finds it may proceed with the 
veteran's claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 3.159(c),(d) (2006).  




Higher Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2002). Separate diagnostic 
codes identify the various disabilities. Id. Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2 (2006).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor, 38 C.F.R. § 
4.3 (2006). If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006).

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was service-connected for residuals of a fracture 
of the left humerus, status post open reduction/internal 
fixation, residuals of left clavicle and scapula fracture, 
and cervical disc bulge at C5-C6 in an October 2002 rating 
decision.

These disabilities were noted to be the result of an 
inservice injury.  Service medical records reflect that the 
veteran was in a motor vehicle accident in April 1990 in 
which he sustained head injury and comminuted fracture to the 
let humeral neck with glenohumeral dislocation, and fracture 
of the left clavicle.  He was hospitalized and underwent open 
reduction and internal fixation of the left shoulder.  He was 
discharged and placed on convalescent leave for 30 days.  
Thereafter, he participated in physical therapy and, August 
1990, the hardware was removed from his left shoulder.  
Service medical records show continued complaints of and 
treatment for such symptoms as headaches and neck pain, and 
pain and decreased strength in the left shoulder.  Results of 
magnetic resonance imaging (MRI) conducted in February 2002 
revealed findings of mild central disc bulging at C5-C6, 
absent disc herniation, spinal canal or foraminal stenosis.  
Results of neurological examination conducted in February 
2002 reveal strength measured at 5 of 5 and unremarkable 
sensory examination.  Nerve conduction studies (NCS) and 
electromyography (EMG) tests conducted in February and March 
2002 reveal unremarkable results except for findings of mild 
axonal peroneal neuropathy.  His report of examination at 
discharge, dated in June 2002, reflects findings of chronic 
neck pain and of chronic left shoulder pain with profile, and 
a history of left humerus fracture and left clavicle 
fracture.  Subsequent examination showed that the veteran 
then manifested decreased range of motion in the left 
shoulder joint with abduction measuring 20 degrees less than 
full.  

A noncompensable evaluation was assigned for the cervical 
disc bulge at C5-C6, and 10 percent evaluations each, 
respectively, were assigned to the left humerus and left 
clavicle and scapula disabilities, effective in October 2002, 
the day after the veteran was separated from active service.  
These evaluations were increased to 20 percent each, 
respectively, in a July 2003 Decision Review Officer 
Decision, effective in October 2002.

These evaluations have been confirmed and continued to the 
present.

The Board notes that the veteran is separately service 
connected for headaches and left peroneal neuropathy.  These 
matters are not under appeal and will not be further 
discussed in this decision.  

Moreover, the peroneal nerve affects the fibula or outer side 
of the lower extremity, and not the upper extremity.  
Dorland's Illustrated Medical Dictionary, 1265 (27th ed. 
1988).  The citation to Dorland's is provided purely for 
definitional purposes to aid in the Board's discussion.  Cf. 
Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. 
App. 181 (1994).  Use in this manner does not conflict with 
the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).

The veteran argues that higher initial evaluations are 
warranted.  Specifically, he argues that he experiences 
decreased range of motion, strength, and increased pain and 
pain on motion such that the neck, left shoulder, and arm 
disabilities interfere with his employability.  

Residuals of Left Humerus Fracture

The 20 percent evaluation assigned the veteran's residuals of 
left humerus fracture (non-dominant extremity) was assigned 
under Diagnostic Codes 5010-5201, as traumatic arthritis 
evaluated on the basis of limitation of left arm movement.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201. A higher, 30 
percent (non-dominant extremity), evaluation could be 
warranted under Diagnostic Code 5201 for limitation of arm 
motion to 25 degrees from the side.  

The veteran underwent VA examination in August 2002, March 
2004, and September 2006.  In aggregate, these records 
establish that the veteran manifests limitation of range of 
left shoulder joint motion at 60 degrees abduction, zero 
degrees external rotation, and zero degrees internal rotation 
at its most restricted-allowing for additional limitation of 
motion on repetitive use or flare-ups.  Pain or discomfort 
was found throughout to be the factor limiting motion.  
Fatigue, weakness, lack of endurance, or incoordination was 
not appreciated on repetitive motion or due to flare-ups.  No 
instability or dislocation, decreased strength, or 
neurological abnormality is documented as being found and 
associated with the residuals of left humerus fracture.  In 
addition, until September 2006, X-rays indicated a healed 
fracture with retained fixation parts.  In September 2006, 
X-rays indicate residuals of deformity of the upper end of 
the left humerus, in addition to the retained fixation 
hardware.

As the medical evidence demonstrates that the range of motion 
of the veteran's left arm is limited to no more than 60 
degrees from the side, 25 degrees external rotation, and zero 
degrees internal rotation, with consideration of pain and 
pain upon motion, the medical evidence does not demonstrate 
that an evaluation greater than 20 percent under Diagnostic 
Code 5201 is warranted.

Higher evaluations could be warranted under Diagnostic Code 
5200 for ankylosis of the scapulohumeral joint; or under 
Diagnostic Code 5202 for other impairment of the humerus 
including flail shoulder or flail joint, recurrent 
dislocation, and malunion involving deformity.  However, the 
medical evidence does not show that the veteran's left 
shoulder disability is characterized by ankylosis, loss of 
the humeral head or nonunion of the humeral head.  Rather, 
the medical evidence establishes that the veteran can move 
his left shoulder joint, albeit with limited and painful 
motion, and that his scapulohumeral joint is aligned and 
stable, albeit with some bone abnormality in the humerus.  
The medical evidence does not, therefore, establish that a 
higher evaluation under these diagnostic codes is warranted.

The medical evidence reflects that pieces of the hardware 
used to fix the veteran's fracture in 1990 remain retained in 
the left humerus.  However, no disability other than pain and 
limitation of motion has yet been attributed to these 
retained pieces.  As pain and limitation of motion are 
contemplated in the evaluation of the veteran's left shoulder 
disability as 20 percent disabling, an increased rating based 
upon the retained fragments in the veteran's left shoulder is 
not warranted.

Finally, the Board has considered whether a separate, 
compensable evaluation may be assigned under the other 
diagnostic codes related to the shoulder and arm under 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 
VAOPGPREC 23-97 (July 1, 1997; revised July 24, 1997).

Separate, compensable evaluations could be warranted under 
Diagnostic Code 5202 for other impairment of the humerus for 
recurrent dislocation or and malunion involving deformity.  
However, the medical evidence does not show that the required 
manifestations are present.  The medical evidence 
consistently has shown no evidence of instability in the left 
shoulder joint.  In addition, as noted above, X-rays reveal 
that the veteran's humerus is deformed.  Notwithstanding, the 
medical evidence does not establish that the bone joint is 
characterized by malunion of the scapula and humerus, or that 
the bone deformity is to a degree that is moderate in 
severity.  Moreover, the Board observes that the veteran is 
compensated for the symptoms that have been identified as the 
manifestations of his left shoulder disabilities, i.e., pain 
and painful motion, to include additional painful motion and 
limitation of motion on repetitive motion.  Additional 
compensation for the same symptomatology under separate 
criteria is impermissible under the regulations.  See 
38 C.F.R. § 4.14 (2006). 

The preponderance of the evidence is against the veteran's 
claim for a disability rating higher than 20 percent for his 
residuals of left humerus fracture, status post open 
reduction/internal fixation with retained hardware; there is 
no doubt to be resolved; and an increased rating is not 
warranted.

Residuals of Left Clavicle and Scapula Fracture

The 20 percent evaluation assigned the veteran's residuals of 
clavicle and scapula fracture (non-dominant extremity) was 
assigned under Diagnostic Code 5203 as impairment of the 
clavicle or scapula approximating dislocation of the clavicle 
and scapula with loose movement, respectively.  See  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2006).  Diagnostic Code 
5203 does not provide for an evaluation greater than 20 
percent. However, Diagnostic Code 5203 does specify that the 
disability may also be rated on the impairment of function of 
the contiguous joint.  In the present case, this would be the 
left shoulder joint.

As above noted, the veteran underwent VA examination in 
August 2002, March 2004, and September 2006.  In aggregate, 
these records establish that the veteran has subjective 
complaints of pain but objective observations reveal only a 
healed left clavicle fracture with no neurological 
abnormalities.  In September 2006, the examiner opined that 
he could not break out the symptomatology resulting from 
impairment of the clavicle and scapula from that resulting 
from impairment of the left shoulder.  Yet, the examiner 
further stated that it was most likely that more of the 
problem originated from the glenohumeral joint area and that 
it was most likely that the supra clavicular pain the veteran 
complained of was an extension of his neck pain-both of 
which are separately service-connected and the subject of 
Board decisions herein. 

The medical evidence documents limitation of range of left 
shoulder joint motion at 60 degrees abduction, zero degrees 
external rotation, and zero degrees internal rotation at its 
most restricted-allowing for additional limitation of motion 
on repetitive use or flare-ups.

Under Diagnostic Code 5201, a 30 percent disability rating is 
warranted when motion is limited to 25 degrees from the side.  
However, the veteran is already evaluated at 20 percent for 
limitation of the left shoulder joint, and as above discussed 
in detail, the medical evidence does not show that the 
veteran warrants an evaluation greater than 20 percent for 
this manifestation.  Additional, separate, evaluation under 
Diagnostic Code 5201 would not be permissible under 38 C.F.R. 
§ 4.14.

Limitation of motion of the left arm may also contemplate 
limitation of the left elbow.  Diagnostic Codes 5205 through 
5213 contemplate limitation and impairment of the elbow and 
forearm. However, in the present case, impairment of the 
elbow has neither been alleged nor found medically to be part 
and parcel of or the result of the fractures the veteran 
sustained in his motor vehicle accident. Notwithstanding, the 
elbow joint was found in March 2004 to be entirely within 
normal limits and to exhibit full range of motion absent 
findings of pain, fatigue, weakness, lack of endurance, or 
incoordination.  The medical evidence does not therefore 
establish that a higher evaluation under these diagnostic 
codes is warranted.

As the medical evidence presents no other symptomatology that 
may be attributed to the residuals of left clavicle and 
scapula fracture that has not already been considered in the 
evaluated assigned under Diagnostic Code 5203, the medical 
evidence cannot demonstrate that an evaluation greater than 
20 percent can be assigned, to include under Diagnostic Codes 
5205 through 5213.  

Finally, the Board has considered whether a separate, 
compensable evaluation may be assigned under the other 
diagnostic codes related to the clavicle and scapula.  
However, as the medical evidence presents no other 
manifestations of the service-connected residuals of left 
fracture of the clavicle and scapula that are neither already 
service-connected and evaluated, as in the limitation of left 
shoulder joint motion and cervical spine disability; or 
medically ascertainable and attributable to the left clavicle 
and scapula fracture, as in limitation or impairment of elbow 
joint motion; the medical evidence does not support a higher 
evaluation, or separate and compensable evaluations.

The preponderance of the evidence is against the veteran's 
claim; there is no doubt to be resolved; and a disability 
rating higher than 20 percent for his residuals of left 
clavicle and scapula fracture is not warranted.

Cervical Spine

The 20 percent evaluation assigned the veteran's cervical 
disc bulge at C5-C6 was assigned under Diagnostic Code 5299-
5290 for a cervical spine disability rate analogous to 
limitation of the cervical spine.  See 38 C.F.R. § 4.27.  
Under the regulations in effect at the time the veteran filed 
his claim, 38 C.F.R. § 4.71, Diagnostic Code 5299-5290, 
Diagnostic Code 5290 contemplated limitation of motion of the 
cervical spine.  A 20 percent evaluation was afforded for 
limitation of motion that was moderate in severity.  A 
higher, 30 percent, evaluation could be warranted for 
limitation of motion that was severe.  

Higher evaluations were afforded for favorable ankylosis of 
the cervical spine (30 percent under Diagnostic Code 5287), 
ankylosis of the entire spine in a favorable angle (60 
percent under Diagnostic Code 5286), and residuals of 
fracture vertebrae without cord involvement and manifested by 
abnormal mobility (60 percent or to be evaluated in 
accordance with limitation of motion or spasm with an 
additional 10 percent for demonstrable deformity of vertebral 
body under Diagnostic Code 5285).  A higher, 40 percent, 
evaluation could also have been warranted for intervertebral 
disc syndrome manifested by incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months (Diagnostic Code 5293).

Diagnostic Code 5293 instructs that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) following Diagnostic Code 5293 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria or the most appropriate neurological 
diagnostic code or codes.

Effective September 26, 2003, the rating criteria were 
revised.  The criteria concerning intervertebral disc 
syndrome rated on the basis of incapacitating episodes 
remained the same but were reclassified as Diagnostic Code 
5243.  In the revision effective September 26, 2003, the 
notes following the version of Diagnostic Code 5293 that 
became effective on September 23, 2002 were inadvertently 
deleted.  The omission was corrected by 69 Fed. Reg. 32,449 
32,450 (June 10, 2004), effective September 26, 2003.

The revised regulations regarding diseases and injuries to 
the spine, effective September 26, 2003, provided a General 
Rating Formula for Disease and Injuries of the Spine.  The 
revised criteria require that a back disability is to be 
evaluated under whichever method results in the higher 
evaluation, when all disabilities are combined, under 
38 C.F.R. § 4.25, and the spine is to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the General Rating Formula a 20 percent evaluation 
contemplates forward flexion of the cervical spine at greater 
than 15 degrees but less than 30 degrees or a combined range 
of motion of the cervical spine not greater than 170 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour.  A higher, 30 
percent, evaluation contemplates forward flexion of the 
cervical spine at 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
provided for unfavorable ankylosis of the entire cervical 
spine.  A 50 percent evaluation contemplates unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation is afforded for unfavorable ankylosis of 
the entire spine.

Notes (1) following the General Rating Formula stipulates 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degree, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees.  Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine is fixed in flexion or 
extension and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In the present case, the medical evidence does not support an 
evaluation in excess of 20 percent for the veteran's cervical 
spine disability under either the old or the new criteria.  

As above noted, the veteran underwent VA examination in 
August 2002, March 2004, and September 2006.  In aggregate, 
these records establish that the veteran manifests limitation 
of cervical spine motion at 25 degrees forward flexion, 25 
degrees extension, 50 degrees rotation, bilaterally, and 40 
degrees lateral flexion, bilaterally at its most restricted-
allowing for additional limitation of motion on repetitive 
use or flare-ups.  Pain was found to be the factor limiting 
motion.  No focal weakness was found throughout, and 
sensation, biceps jerks, and triceps jerks were found to be 
consistently intact.  No pathology of the upper extremities 
was found throughout, and no other neurological deficits or 
evidence of radiation, muscle spasm, or ankylosis were 
appreciated throughout.  The Board notes that results of MRI, 
EMG, and NCS conducted just prior to the veteran's discharge 
from active service resulted in findings of left peroneal 
motor neuropathy but no other diagnoses.  No clinical 
findings since then have demonstrated that the veteran now 
exhibits neurological abnormalities that may be attributed to 
his cervical spine.  Results of X-rays reveal minimal joint 
narrowing at C5-C6.  The medical evidence presents no 
findings of fractured vertebrae or vertebrae having decreased 
body height.  

As the medical evidence demonstrates that the range of motion 
of the veteran's cervical spine is limited to no more than 25 
degrees forward flexion, the medical evidence cannot 
demonstrate that an evaluation greater than 20 percent under 
Diagnostic Code 5237 of the new criteria is warranted.  
Similarly, as the medical evidence shows that the range of 
motion of the veteran's cervical spine is limited to no more 
than 25 degrees forward flexion, 25 degrees extension, 50 
degrees rotation, bilaterally, and 40 degrees lateral 
flexion, bilaterally, the medical evidence cannot demonstrate 
that the range of motion is more than moderately impaired 
under Diagnostic Code 5290 of the old criteria.

Higher evaluations could be warranted under the old or the 
new rating criteria, as noted above; however, the medical 
evidence does not show that the required manifestations are 
present.  Specifically, the veteran does not exhibit 
favorable ankylosis of the cervical spine or the entire 
spine, and the medical evidence does not reflect that he has 
sustained a fracture of the cervical vertebrae.  With regard 
to any rating on the basis on incapacitating episodes prior 
to and after September 2003, there is no evidence that any 
physician has prescribed bed rest due to the veteran's 
cervical spine condition.  Accordingly the evidence does not 
establish that a higher evaluation under these diagnostic 
codes is warranted.

As to whether separate evaluations for neurological 
manifestations are warranted, as                                                                                                                                                                                                                                                                  
discussed above, the medical evidence does not show that the 
veteran exhibits neurological manifestations that are 
attributed to his service-connected cervical spine 
disability.  Hence, separate, compensable evaluations for 
neurological manifestations are not warranted in the present 
case.

The preponderance of the evidence is against the veteran's 
claim; there is no doubt to be resolved, and an increased 
rating for a cervical disc bulge at C5-C6 is not warranted.

Summary 

In evaluating the veteran's service-connected cervical spine, 
left humerus and left clavicle and scapula disabilities, the 
Board considered the disabling effects of pain, as indicated 
in the above discussions.  See DeLuca, supra.  The veteran's 
complaints of pain and limited motion and examiner's 
observations of pain and painful motion, with decreased 
limitation on repetitive motion were considered in the level 
of impairment and loss of function attributed to his cervical 
disc bulge at C5-C6, residuals of left humerus fracture 
status post open reduction/internal fixation with retained 
hardware, and residuals of left clavicle and scapula 
fracture.  

The veteran contends that his service connected cervical 
spine, left shoulder, and left clavicle and scapula 
disabilities are worse than evaluated.  The veteran is 
competent to report his symptoms and complaints.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not 
competent to offer medical opinion as to extent of his 
disabilities as there is no evidence of record that he has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board has considered whether "staged ratings" may be 
assigned in the present case, in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the medical evidence 
does not show that the assignment of a higher evaluation is 
warranted for any of the subject disabilities under 
consideration at any time throughout the course of the 
appeal.


ORDER

An initial evaluation greater than 20 percent for residuals 
of a left humerus fracture status post reduction/internal 
fixation with retained hardware is denied.

An initial evaluation greater than 20 percent for residuals 
of left clavicle and scapula fracture is denied.

An initial evaluation greater than 20 percent for cervical 
disc bulge at C5-C6 is denied.


REMAND

The veteran also seeks higher initial evaluations for his 
right shoulder and lumbosacral spine disabilities both prior 
to and from March 4, 2005.

Concerning the claim for a higher initial evaluation for the 
right shoulder, the Board observes that the veteran sustained 
two intercurrent, work-related injuries to the right 
shoulder, for which he received workmen's compensation.

The VA examination conducted following these injuries, in 
March 2004, was not conducted with a review of the claims 
file, to include the records of these post-service, 
intercurrent injuries.  The examination reports reflects that 
the veteran injured his right shoulder in the same motor 
vehicle accident in which he injured his left shoulder.  
However, hospital records concerning treatment following the 
April 1990 motor vehicle accident do not show an injury to 
the right shoulder.  Moreover, the veteran did not report 
such an injury to his right shoulder in the previous, August 
2002, VA examination.  Notwithstanding, as a result of the 
March 2004 examination report, the description of the 
service-connected right shoulder disability was changed to 
reflect a right humerus fracture.

The X-rays taken in August 2002 reflect a normal right 
shoulder.  It is not until March 2004-following work-related 
injuries to the right shoulder in March and December 2003-
that that X-rays of the right shoulder reflect findings of a 
healing greater tuberosity fracture in the right shoulder.  

Because the VA examination in March 2004 was not conducted 
with a review of the claims file, it cannot be adequate for 
the purposes of assessing the veteran's service-connected 
right shoulder injury.  See 38 C.F.R. § 3.159(c)(4).  Thus, 
remand for further examination is necessary to make a 
determination on what part of the veteran's right shoulder 
disability is due to service, and what part is the result of 
the work-related injuries, if such a distinction is possible.

Concerning the lower back disability, the Board observes that 
the veteran was not provided with notice of the old criteria 
governing the evaluation of his lower back.  His lower back 
was initially evaluated under Diagnostic Code 5295, as 
lumbosacral strain.  Remand is thus necessary to provide the 
veteran with sufficient notice of the criteria, in accordance 
with VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
appropriate notice required by VCAA, 
including the old and revised criteria 
governing the evaluation of spine 
disabilities.

2.  Obtain any and all additional 
records of treatment accorded the 
veteran for his work-related post-
service right shoulder injuries, to 
include all clinical findings.  Obtain 
the names and addresses of the health 
care providers, and release forms 
required to obtain relevant private 
medical records.

3.  Ensure that all records concerning 
compensation received from the veteran 
for his post-service work-related right 
shoulder injuries have been obtained 
from the Employment Standards 
Administration, Office of Worker's 
Compensation Programs, including any 
and all decisions awarding 
compensation, and the medical records 
on which they were based. 

4.  Conduct follow up as indicated for 
items #2-3, and document negative 
results.

5.  Following completion of items # 1-4, 
above, schedule a VA examination to 
determine the nature, extent, and 
etiology of the right shoulder pathology.  
All indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be sent to the 
examiner for review.  The examiner should 
summarize the medical history, including 
the onset and course of the right 
shoulder condition; describe any current 
symptoms and manifestations attributed to 
the right shoulder condition; and provide 
diagnoses for any and all right shoulder 
pathology.

The examiner is requested to distinguish 
between that part of the right shoulder 
disability and its symptomatology that 
derives from active service, and that 
part of the right shoulder disability and 
its symptomatology that derives from the 
post-service, work-related right shoulder 
injuries.

If the examiner cannot so distinguish, or 
if the examiner can distinguish the 
injury but cannot attribute the current 
symptomatology to the service-connected 
disability versus the post-service, work-
related injuries, s/he is requested to so 
clearly state.

All opinions expressed must be supported 
by complete rationale.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for higher initial 
evaluations for the right shoulder 
disability and lumbosacral strain both 
prior to and beginning March 5, 2004, 
with application of all appropriate laws 
and regulations, including both the old 
and the revised regulations governing the 
evaluation of spine disabilities, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims.  38 C.F.R. § 3.655 (2006).  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


